IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1463
                           Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LATISHA MARIE WATSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Monona County, Tod Deck, Judge.



      Latisha Watson appeals the district court judgment finding her guilty of

possession of a controlled substance in violation of Iowa Code section 124.401(5)

(2018). AFFIRMED.



      Peter J. Leo of Norelius Nelson Law Firm, Denison, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson and Genevieve

Reinkoester, Assistant Attorneys General, and Ryan Benn, Law Student Intern, for

appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                            2


AHLERS, Judge.

       Following a bench trial, Latisha Watson was found guilty of possessing

marijuana in violation of Iowa Code section 124.401(5) (2018). On appeal, Watson

argues the State failed to meet its burden to prove she had actual or constructive

possession of the marijuana found in her vehicle.

   I. Background

       The district court accurately summarized the facts of this case in its written

judgment filed following trial:

                On February 20, 2018, Mapleton Police Chief Jared Clausen
       and other law enforcement officers were executing a search warrant
       at the defendant’s residence in Monona County, Iowa. The
       defendant was not present at the time of the initial search. Near the
       conclusion of the execution of the warrant, the defendant arrived
       outside the residence in a vehicle. As officers approached her, she
       was outside of the vehicle. She was told why law enforcement was
       present. An officer asked her if she had any drugs on her or in the
       vehicle. She initially denies as much. She is directed by an officer
       to open the vehicle. Prior to doing so she states: “Umm . . . actually
       . . . there is marijuana in there and it’s just a weed pipe.” She then
       states that it is in the backseat.
                At this point, the officers realized that another individual was
       located lying down in the back seat of the vehicle. They directed that
       person to show their hands and exit the vehicle, at which point an
       officer says “Aw . . . it’s Clifford.” Clifford Schofield was the individual
       lying in the back seat of the car. Clifford is asked if he has anything
       on him. He initially denies that he does, but almost immediately
       recants and admits to having drug paraphernalia and weed, which
       an officer subsequently removes from his pocket. The substance
       that was removed from his pocket was marijuana. The evidence
       shows as much and the parties stipulated to as much.
                Officers searched the car and found spray intended to be used
       to cover up the smell of marijuana in the center console between the
       driver’s and passenger’s seat. The defendant was driving the vehicle
       prior to arriving at the scene. The defendant and Clifford were then
       placed under arrest. Just prior to that time, the defendant admits that
       one of the pipes belongs to her. As the defendant was being placed
       under arrest, Clifford suggests that he was just trying to help the
       defendant out.
                                            3


                   Clifford Schofield testified that he and defendant were dating
          at the time of the arrest. He stated that he and the defendant were
          driving around that day and he was riding in the back seat of the car.
          As they pulled up at the residence and saw the law enforcement
          presence, Clifford states that the defendant handed him two pot
          pipes and some marijuana. He took that stuff and put it in his pocket
          and that stuff was ultimately found on him by the police. Clifford was
          charged as a result of the incident. His matters were resolved prior
          to trial in this matter and he was not offered any consideration by the
          state in return for his testimony. He and the defendant were no
          longer dating as of the date of trial.

Based on this evidence, the district court found Watson guilty.               Watson’s

subsequent motion for new trial was denied.            She appeals, challenging the

sufficiency of the evidence that she possessed the marijuana.

   II.       Standard of Review

          “We review a challenge to the sufficiency of evidence for correction of errors

at law.” State v. Howse, 875 N.W.2d 684, 688 (Iowa 2016). We will consider “all

of the record evidence viewed in the light most favorable to the State, including all

reasonable inferences that may be fairly drawn from the evidence.” State v.

Romer, 832 N.W.2d 169, 174 (Iowa 2013). We will uphold the verdict if substantial

evidence supports it. Howse, 875 N.W.2d at 688. “Evidence is substantial when

‘a rational trier of fact could conceivably find the defendant guilty beyond a

reasonable doubt.’” Id. (quoting State v. Thomas, 561 N.W.2d 37, 39 (Iowa 1997)).

   III.      Discussion

          To show a defendant unlawfully possessed a controlled substance in

violation of section 124.401(5), the State must show “that the defendant:

(1) exercised dominion and control over the contraband, (2) had knowledge of its

presence, and (3) had knowledge that the material was a controlled substance.”

State v. Bash, 670 N.W.2d 135, 137 (Iowa 2003). The State may show the
                                         4


defendant possessed the controlled substance by showing the defendant had

either actual possession or constructive possession. State v. Thomas, 847 N.W.2d

438, 442 (Iowa 2014).

       Watson argues the State has not met its burden to show she had either

actual or constructive possession.      In regard to actual possession, Watson

maintains she did not have actual possession because the marijuana “was not

found on her person, but rather the person of Clifford Schofield.” This argument

disregards the legal principle that actual possession does not require the controlled

substance to be found on the defendant’s person; instead, a defendant has actual

possession “when the contraband is found on his or her person or when substantial

evidence supports a finding it was on his or her person ‘at one time.’” Id. (quoting

State v. Vance, 790 N.W.2d 775, 784 (Iowa 2010)).

       While it is true law enforcement did not find the marijuana on Watson’s

person, there is substantial direct evidence she had the marijuana on her person

previously. Schofield testified that Watson handed him the marijuana when she

realized police were at her house and Schofield took the marijuana from Watson

to “take the rap” for her. This is direct evidence of Watson’s possession of the

drugs. See Iowa State Bar Ass’n, Iowa Criminal Jury Instruction 100.6 (2017)

(“Direct evidence is evidence from a witness who claims actual knowledge of a

fact, such as an eyewitness.”); State v. Miller, No. 18-2176, 2020 WL 2060299, at

*2 (Iowa Ct. App. Apr. 29, 2020) (citing with approval a jury instruction stating,

“’Direct evidence’ is evidence from a witness who claims actual knowledge of a

fact, such as an eyewitness”). While Watson criticizes Schofield’s credibility, it is

not our place in a sufficiency-of-the-evidence review to assess credibility of
                                           5


witnesses. Credibility determinations are for the factfinder, which, in this case, was

the district court. See State v. Wells, 629 N.W.2d 346, 356 (Iowa 2001) (“[W]e

defer to the fact finder’s determinations concerning witness credibility.”). The

district court found Schofield’s testimony that Watson handed him the drugs

credible. This direct evidence of Watson’s actual possession of the drugs is

sufficient evidence to sustain the guilty finding.

       Having found sufficient direct evidence of Watson’s actual possession of

marijuana, we need not address either the circumstantial evidence of Watson’s

guilt or the evidence of her constructive possession of the drugs.

       AFFIRMED.